 

Exhibit 10.42

 

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT AND LIMITED WAIVER TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (the “Amendment”) is entered into as of August 12, 2010 by and among
AFFINITY GROUP, INC., a Delaware Corporation (the “Borrower”), as a Borrower and
as a Credit Party, the CREDIT PARTIES party hereto (each a “Credit Party” and,
collectively, the “Credit Parties”), the LENDERS party hereto (each a “Lender”
and, collectively, the “Lenders”) and WILMINGTON TRUST FSB, as administrative
agent for the Lenders (the “Agent”).

 

A.            WHEREAS, Agent, Lenders and Credit Parties are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 1, 2010
(as heretofore and hereafter amended, supplemented, modified and/or restated
from time to time, the “Credit Agreement”), pursuant to which the Lenders
made/make Loans to the Borrower;

 

B.            WHEREAS, the Credit Parties have requested that Agent and Lenders
agree to modify certain terms of the Credit Agreement; and

 

C.            WHEREAS, the Agent and Lenders have agreed to the foregoing
requests, subject in all respects to the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the terms and conditions, premises and the
other mutual covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.        Accuracy of Recitals; Definitions.  The Credit Parties, the
Agent and Lenders acknowledge and agree that the foregoing Recitals are accurate
and complete and are incorporated herein by reference.  All capitalized terms
used but not otherwise defined in this Amendment shall have the meanings given
such terms in the Credit Agreement.

 

SECTION 2.        Limited Waiver.

 

Pursuant to the request of the Credit Parties, Agent and Lenders hereby waive
any Default or Event of Default that may have occurred under Section 7.16 of the
Credit Agreement subsequent to the Effective Date based on the existence of the
Phantom Stock Accruals, provided, however, that: (i) this limited waiver is and
shall be effective solely for the specific instance and purpose described herein
and is not and shall not be applicable to any other Default or Event of Default
whether now existing or hereafter occurring or to any other provision of the
Credit Agreement or other Loan Documents; and (ii) all of the conditions
precedent set forth in Section 4 (Conditions Precedent) of this Amendment have
been satisfied.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.        Amendments to Credit Agreement.  The Credit Parties, the Agent
and the Lenders agree that the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.1 of the Credit Agreement (Defined Terms) is hereby
amended as follows:

 

(i)            to delete the definition of “Consolidated Fixed Charges Ratio”
set forth therein and to replace it with the following -

 

“Consolidated Fixed Charges Ratio” means, as at any date, commencing with the
fiscal quarter ending June 30, 2010, the ratio of (a) the total of (i) EBITDA
for the period of four consecutive fiscal quarters ending on or most recently
ended prior to such date minus (ii) the aggregate amount of all Capital
Expenditures made during such period to (b)  the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the following:  (i) Cash Interest Expense for such period, plus (ii) all
regularly scheduled payments of principal on any Indebtedness (including the
Term Loans and the principal component of any payments in respect of Capital
Lease Obligations for such period, plus (iii) the aggregate amount paid, or
required to be paid (without duplication as between fiscal periods), in cash in
respect of income, franchise and other like taxes (excluding real estate taxes)
for such period (to the extent not deducted in determining EBITDA for such
period) (but excluding any accrued tax liability not paid in cash resulting from
the election by the Borrower to be treated as an “S Corporation” under the Code
or from the election by the Borrower to treat any of the Guarantors as
“Qualified Subchapter S Subsidiaries” under the Code) plus (iv) Permitted Tax
Distributions to the extent paid in cash during such period plus (v) any
payments in respect of deferred compensation to the extent paid in cash or Cash
Equivalents during such period plus (vi) any payments in respect of Phantom
Stock Agreements to the extent paid in cash or Cash Equivalents during such
period; provided, however, that the Consolidated Fixed Charges Ratio for any
period prior to the Effective Date shall be determined on a pro forma basis.

 

(ii)           to delete the definition of “EBITDA” set forth therein in its
entirety and to replace it with the following -

 

“EBITDA” means, for any period, operating income for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period plus (to the extent deducted in computing operating income)
income, franchise and other like taxes (excluding real estate taxes) expensed
during such period, interest, depreciation, amortization and other write-offs of
intangible assets such as goodwill and any other non-cash income or charges
expensed for such period (including such charges in respect of Phantom Stock
Accruals, but expressly excluding any payments made in cash or Cash Equivalents
on account of any Phantom Stock Agreements) and (except to the extent received
or paid in cash by the Credit Parties) income or loss attributable to equity in
Affiliates for such period, excluding from the calculation of such operating
income (determined on a consolidated basis without duplication in accordance
with GAAP) any extraordinary and unusual gains or losses (determined on a
consolidated basis

 

2

--------------------------------------------------------------------------------


 

without duplication in accordance with GAAP) during such period and excluding
from the calculation of such operating income the income or loss from any
Casualty Events and Dispositions.  Notwithstanding the foregoing which may be to
the contrary, the following shall not be deducted in determining operating
income: amounts accrued or paid as consent fees, waiver fees, deferred financing
costs or intangible assets which are written off as a consequence of the waiver,
amendment, repayment or discharge of Indebtedness under or with respect, to the
extent paid on or around the Effective Date only, to (x) the Existing Credit
Agreement, (y) this Agreement and the other financial proposals preceding this
Agreement, and (z) the Camping World Credit Facility, provided further, however,
that items (x), (y) and (z) shall not be applicable for purposes of this
definition in calculating EBITDA in connection with any future transactions
entered into by the Company.

 

Notwithstanding the foregoing, if during any period for which EBITDA is being
determined, any Credit Party shall have consummated any Acquisition and (if such
acquisition is a stock or other equity Acquisition) the company acquired in such
Acquisition becomes a Subsidiary in accordance with the provisions of
Section 6.10(a) then, for all purposes of this Agreement, with the exception of
the calculation of Excess Cash Flow, EBITDA shall be determined on a pro forma
basis as if such Acquisition had been made or consummated on the first day of
such period.

 

(iii)          to delete the definition of “Excess Cash Flow” set forth therein
in its entirety and to replace it with the following -

 

“Excess Cash Flow” means, for each fiscal year, commencing with the fiscal year
ending December 31, 2010 and for each fiscal year thereafter, (a) the sum of
EBITDA plus Related Retail Sale-Leaseback Proceeds received in such fiscal year
minus (b) the sum of the following (to the extent not deducted in computing
EBITDA):  (i) Cash Interest Expense for such fiscal year, plus (ii) the
aggregate amount of all Non-Financed Capital Expenditures made during such
fiscal year, plus (iii) all regularly scheduled payments, mandatory prepayments
and voluntary prepayments (other than any voluntary prepayments in respect of
the Camping World Credit Agreement) of principal on any Indebtedness (including
the Term Loans and the principal component of any payments in respect of Capital
Lease Obligations for such fiscal year), plus (iv)  the aggregate amount paid,
or required to be paid, in cash in respect of income, franchise, and other like
taxes (excluding real estate taxes) for such fiscal year, plus (v) all Permitted
Tax Distributions to the extent paid in cash during such fiscal year, plus
(vi) any payments in respect of (x) deferred compensation or (y) the Phantom
Stock Agreements to the extent permitted to be paid pursuant to Section 7.6, in
each case, (x) and (y), to the extent paid in cash or Cash Equivalents during
such fiscal year, plus (vii) any other Restricted Junior Payments made in cash
to the extent permitted to be made pursuant to Section 7.6, in each case, to the
extent paid in cash or Cash Equivalents during such fiscal year minus (c) any
net increase in Working Capital during such fiscal year plus (d) any net
decrease in Working Capital during such fiscal year.

 

3

--------------------------------------------------------------------------------


 

(iv)          to delete the definition of “Restricted Junior Payment” set forth
therein in its entirety and to replace it with the following -

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of any Credit Party
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; provided, however, that any
payments in cash or Cash Equivalents on account of any Phantom Stock Agreements
shall constitute a Restricted Junior Payment, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of any Credit Party now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of any Credit Party now or hereafter outstanding,
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness.

 

(v)           to add the following definition in the appropriate alphabetical
order:

 

“First Amendment” shall mean that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of August     , 2010, by and among the Credit
Parties, Agent and Lenders party thereto.

 

(b)           Section 7.6 of the Credit Agreement (Restricted Junior Payments
and Cash Flow Distributions) is hereby amended to add a new subsection (v) after
the end of subsection (iv) set forth therein as follows:

 

“and (v) so long as no Default or Event of Default shall have occurred or be
continuing or shall be caused thereby, the Borrower make any payments in cash or
Cash Equivalents in respect of Phantom Stock Accruals;”

 

(c)           Section 7.7 of the Credit Agreement (Transactions with Affiliates)
is hereby amended to delete subsection (iv) set forth therein in its entirety
and to replace it with the following:

 

“(iv)        the Borrower may make payments under the Phantom Stock Agreements
for key employees of the Borrower to the extent that such payments are permitted
to be made pursuant to the other provisions of this Agreement;”

 

(d)           Section 7.16 of the Credit Agreement (Compensation Payments to
Stephen Adams; Management Compensation) is hereby deleted in its entirety and
replaced with the following:

 

“7.16.     Compensation Payments to Stephen Adams; Management Compensation  No
Credit Party shall pay or cause to be paid any salary, bonuses or other
compensation payments to Stephen Adams except (a) in the event of a change in
circumstances related to management personnel or management structure of the
Credit

 

4

--------------------------------------------------------------------------------


 

Parties as a result of which Stephen Adams is performing duties other than those
performed by him as Chairman of the Board of Directors of the Borrower as of the
Effective Date, or (b) with the consent of the Required Lenders. 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Credit Party will make any payments in cash or Cash
Equivalents in respect of any Phantom Stock Accruals or otherwise in respect of
Phantom Stock Accruals pursuant to any Phantom Stock Agreements or otherwise if
a Default or Event of Default has occurred or is continuing or would result from
such payment.”

 

SECTION 4.        Conditions Precedent.  Agent and Lenders’ obligations to enter
into this Amendment and to perform their obligations hereunder and the consents
and amendments given or made herein are all subject to the conditions precedent
that the Agent shall have received the following documents and other items,
each, satisfactory (in form and substance, as applicable) to Required Lenders,
their sole discretion, duly executed where appropriate by authorized
representatives of the Credit Parties and all other parties thereto, as the case
may be and, notwithstanding anything herein to the contrary, upon execution of
this Amendment by the Credit Parties, Agent and Lenders immediately shall be
entitled to all of the rights, remedies, and benefits of this Amendment:

 

(a)           The Agent shall have received the countersignatures of the Credit
Parties, and the other parties listed on the signature pages hereto, to this
Amendment evidencing their agreement to the terms and provisions hereof, and
Agent and Required Lenders shall have evidenced their acceptance thereof by
executing this Amendment;

 

(b)           No Default or Event of Default shall have occurred or be
continuing on the date of this Amendment after giving effect hereto; and

 

(c)           The Agent shall have received all fees, charges and expenses due
and payable to Agent and Lenders pursuant to this Amendment and/or the other
Loan Documents.

 

SECTION 5.  Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and hereby are ratified and confirmed as so
amended.  This Amendment shall not constitute a novation, satisfaction and
accord, cure, release and/or satisfaction of the Credit Agreement and/or other
Loan Documents, but shall constitute an amendment thereof.  The parties hereto
agree to be bound by the terms and conditions of the Credit Agreement and Loan
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein and therein in full.  Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended by this
Amendment, and each reference herein or in any other Loan Document or any other
document or instrument to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended and modified by this Amendment.  Each reference
in the Credit Agreement and/or other Loan Documents or any other document or
instrument to any Loan Documents or words of similar import shall mean and be a
reference to the Loan Documents as amended hereby.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.        Representations.  Each Credit Party hereby represents and
warrants to Agent and Lenders as follows as of the date hereof: (a) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (b) the execution, delivery and performance by it
of this Amendment and the other Loan Documents to which it is a party are within
its powers, have been duly authorized by all limited liability company,
corporate or other organizational action, as applicable, and do not contravene
(i) its certificate of formation or other organizational documents, or (ii) any
applicable law; (c) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment by or against it; (d) this
Amendment has been duly executed by it and it has delivered to the Agent true,
accurate and complete executed copies of this Amendment and all schedules and
exhibits hereto; (e) this Amendment constitutes its legal, valid and binding
obligations enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (f) after giving
effect to this Amendment, it is in compliance with all covenants and agreements
in the Loan Documents and it is not in default under the Credit Agreement or any
other Loan Document and no Default or Event of Default exists, has occurred and
is continuing or would result by the execution, delivery or performance of this
Amendment, and (g) the representations and warranties contained in the Loan
Documents are true and correct in all respects as of the date hereof as if made
on such date.

 

SECTION 7.        RELEASE.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT AND THE LENDERS.  EACH CREDIT
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT,
THE LENDERS AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
COUNSEL, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES
AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT
LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE
DATE THIS AMENDMENT IS EXECUTED THAT ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
THAT ARISE FROM ANY LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.        Miscellaneous.

 

(a)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Credit
Agreement or any other Loan Document or any right, power or remedy of Agent, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  This Amendment
shall not preclude the future exercise of any right, remedy, power or privilege
available to Agent whether under the Credit Agreement, other Loan Documents, at
law or otherwise.

 

(b)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
Credit Parties shall provide original signed copies of all Loan Documents.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.

 

(c)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the Credit
Agreement or the applicable Loan Document.  This Amendment shall be considered
part of the Credit Agreement and shall be a Loan Document for all purposes under
the Credit Agreement and other Loan Documents.

 

(d)           This Amendment, the Credit Agreement, and the Loan Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.  If any provision of this Amendment is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment which shall be given effect so
far as possible.

 

(e)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW

 

7

--------------------------------------------------------------------------------


 

PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER
OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.

 

(f)            No Credit Party may assign, delegate or transfer this Amendment
or any of its rights or obligations hereunder or thereunder and any delegation,
transfer or assignment in violation hereof shall be null and void.  No rights
are intended to be created under this Amendment for the benefit of any third
party donee, creditor or incidental beneficiary of any Credit Party or any other
Person other than Agent and each Lender.  Nothing contained in this Amendment
shall be construed as a delegation to Agent of any Credit Party’s duties of
performance, including, without limitation, any duties under any account or
contract in which Agent has a security interest or Lien.  This Amendment shall
be binding upon the Credit Parties, the Agent and Lenders and their respective
successors and permitted assigns.  Agent’s and Lenders’ ability to assign, sell
or transfer all of any part of this Amendment shall be governed by the Credit
Agreement.

 

(g)           Each Credit Party hereby: (i) reaffirms its obligations under the
Credit Agreement and each of the other Loan Documents to which it is a party,
and (ii) agrees that each of such Loan Documents remain in full force and effect
and are hereby ratified and confirmed.  All representations and warranties made
in this Amendment shall survive the execution and delivery of this Amendment and
no investigation by Agent shall affect such representations or warranties or the
right of Agent to rely upon them.

 

(h)           Each Credit Party shall execute and deliver such other documents,
certificates and/or instruments and take such other actions as Agent may
reasonably request in order to more effectively consummate the transactions
contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------

 


 

SIGNATURE PAGE 1 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Second
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized as of the date first written above to be
effective on such date.

 

CREDIT PARTIES:

 

AFFINITY GROUP, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

 

 

Name:     Thomas F. Wolfe

 

 

 

 

Title:       Senior Vice President

 

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE 2 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

 

AFFINITY BROKERAGE, INC.

 

 

 

 

 

 

 

AFFINITY GUEST SERVICES, INC.

 

 

 

 

 

 

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

 

 

 

 

 

 

 

AGI PRODUCTIONS, INC.

 

 

 

 

 

 

 

CAMP COAST TO COAST, INC.

 

 

 

 

 

 

 

COAST MARKETING GROUP, INC.

 

 

 

 

 

 

 

EHLERT PUBLISHING GROUP, INC.

 

 

 

 

 

 

 

GOLF CARD INTERNATIONAL CORP.

 

 

 

 

 

 

 

GOLF CARD RESORT SERVICES, INC.

 

 

 

 

 

 

 

GSS ENTERPRISES, INC.

 

 

 

 

 

 

 

POWER SPORTS MEDIA, INC.

 

 

 

 

 

 

 

TL ENTERPRISES, INC.

 

 

 

 

 

 

 

VBI, INC., as Guarantors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

 

 

Name:     Thomas F. Wolfe

 

 

 

 

Title:       Senior Vice President

 

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE 3 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

 

CAMPING REALTY, INC.

 

 

 

 

 

CAMPING WORLD CARD SERVICES, INC.

 

 

 

 

 

CAMPING WORLD, INC.

 

 

 

 

 

CAMPING WORLD INSURANCE SERVICES OF KENTUCKY, INC.

 

 

 

 

 

CAMPING WORLD INSURANCE SERVICES OF NEVADA, INC.

 

 

 

 

 

CAMPING WORLD INSURANCE SERVICES OF TEXAS, INC.

 

 

 

 

 

CWI, INC.

 

 

 

 

 

CW MICHIGAN, INC., as Guarantors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Marshall

 

 

 

 

Name:     Kenneth Marshall

 

 

 

 

Title:       Chief Financial Officer

 

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE 4 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

WILMINGTON TRUST FSB, as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Rose

 

 

 

 

 

Name:     Jeffery Rose

 

 

 

 

 

Title:       Vice President

 

 

12

--------------------------------------------------------------------------------


 

SIGNATURE PAGE 5 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LENDERS:

 

 

 

GOLDENTREE LEVERAGE LOAN MASTER FUND, LTD

 

 

 

 

 

By:  GOLDENTREE LEVERAGE LOAN MANAGER LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Karen Weber

 

 

 

 

Name:     Karen Weber

 

 

 

 

Title:       Director – Bank Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLDENTREE CREDIT OPPORTUNITIES FINANCING I, LTD.

 

 

 

 

 

By:  GOLDENTREE ASSET MANAGEMENT, L.P., its Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Karen Weber

 

 

 

 

Name:     Karen Weber

 

 

 

 

Title:       Director – Bank Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLDENTREE MASTER FUND, LTD.

 

 

 

 

 

By:  GOLDENTREE ASSET MANAGEMENT, L.P., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Karen Weber

 

 

 

 

Name:     Karen Weber

 

 

 

 

Title:       Director – Bank Debt

 

 

13

--------------------------------------------------------------------------------


 

SIGNATURE PAGE 6 OF 6 TO

FIRST AMENDMENT AND LIMITED WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

 

GOLDENTREE MASTER FUND II, LTD.

 

 

 

 

 

By:  GOLDENTREE ASSET MANAGEMENT, L.P., its Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Karen Weber

 

 

 

 

Name:     Karen Weber

 

 

 

 

Title:       Director – Bank Debt

 

 

14

--------------------------------------------------------------------------------

 